Title: From Thomas Jefferson to Levi Lincoln, 26 April 1803
From: Jefferson, Thomas
To: Lincoln, Levi


          
            Apr. 26. 1803.
          
          Th: Jefferson with his compliments to mr Lincoln returns him mr Crowninshield’s letter. the appointmt. of a substitute for mr Story shall await further information.—he has not been at all moved to doubt the propriety of Fosdyck’s removal.
          Mr. Lincoln is perfectly free to retain the copy of the Syllabus, & to make any use of it his discretion would approve, confident as Th:J. is that his discretion would not permit him to let it be copied lest it should get into print. in the latter case Th:J. would become the butt of every set of disquisitions which every priest would undertake to write on every tenet it expresses. their object is not truth, but matter whereon to write against Th:J. and this Synopsis would furnish matter for repeating in new forms all the volumes of divinity which are now mouldering on the shelves from which they should never more be taken. Th:J. would thank mr L. not to put his name on the paper in filing it away, lest in case of accident to mr L. it should get out.
        